Citation Nr: 1136839	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-38 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2010, the Board remanded the appeal for additional proceedings.  The Board is satisfied that there has been substantial compliance with the remand directives, and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, chronic tinea pedis onset during service.  


CONCLUSION OF LAW

The criteria for service connection of tinea pedis have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran seeks service connection for a skin disorder.  He contends that he has a foot "fungus" which onset in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records reflect no findings or histories suggestive of a chronic skin disorder, and the April 1972 separation examination record reflects normal clinical findings for the skin.

A May 1990 treatment record reflects findings of rash on the feet.  A July 1990 treatment record indicate that there was "good healing" on the feet.  A May 1993 treatment record reflects the Veteran's history that he had to wear boots for work which caused his feet to sweat, itch, and develop a rash.  He also reported that he tended to get a fungus on the feet during the summer.  The Veteran was subsequently provided samples of Lamisil and instructed to use it twice a day for seven days.  A November 1993 treatment record indicates that the Veteran was provided Lamisil to use on his left foot for one week.  See Davidson treatment records.  January 1995 treatment records reflect treatment and assessments of tinea corpus and cellulitis on the left foot, resolved by the end of January 1995.  See Stahlman treatment records.  A March 1997 treatment record reflects findings of no visible rash.  A September 1997 treatment record indicates that the Veteran was provided instructions on fungus care.  

A February 2001 treatment record indicates that the Veteran had a rash on his hands and feet.  See Davidson treatment records.  November and December 2005 VA treatment records reflect findings of no rash/no skin abnormality.  A March 2006 treatment record reflects a finding of tinea pedis.  A July 2006 treatment record reflects a finding of severe onychomycosis of the toenails.  See Stahlman treatment records.  An April 2007 VA examination record reflects the Veteran's 20-year history of dry skin on the soles of his feet with itching and scaling.  Examination revealed tinea pedis.  See Davidson treatment record.  A September 2009 VA treatment record indicates that there was no rash.  

An August 2010 VA examination record reflects the Veteran's history of intermittent rash and fungus on his feet since leaving service.  Examination revealed dermatitis on the toes, erythema of the soles, and scattered excoriarted papules on the medial aspects of both feet.  There was also onychomycosis of all toenails.  The Veteran also reported a seven-year history of an intermittent rash on his arms.  Examination revealed mild psoriatic dermatitis of the elbows and knees with silvery scales and resolving hemorrhagic bulla on the dorsal left forearm.  The examiner diagnosed the Veteran with tinea pedis, onychomycosis, and psoriasis.  He noted that a review of the service treatment records showed no diagnosis during service and that the only documented skin condition was in September 1968 when he was diagnosed with ringworm and prescribed griseofulvin and calamine lotion.  The examiner noted that skin exam was normal at separation.  The examiner stated that the diagnosed conditions were unlikely to be secondary to service, including any herbicide exposure.  The examiner explained that the conditions were not treated or diagnosed during service.  

After review of the evidence, the Board finds service connection for tinea pedis is warranted.  The Board acknowledges that the evidence includes a VA examiner's determination that the tinea pedis was not related to service; however, that opinion appears to have been based on the fact that the Veteran was not diagnosed with tinea pedis in service.  The Board further acknowledges that the service and post-service treatment records do not explicitly document the existence of chronic tinea pedis.  The Veteran is competent to report the recurrence of the same condition on his feet during and since service, however, and the Board has no reason to doubt his credibility as to a history of tinea pedis during and since service.  The Veteran's statements in this regard show a continuity of pertinent symptomatology to link his tinea pedis to his service.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinea pedis.

The Board finds service connection is not warranted for any other skin disorder, such as psoriasis:  the record includes no evidence, to include history, of symptoms suggestive of psoriasis during or since service and no medical nexus evidence.  

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for tinea pedis.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for tinea pedis is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


